Citation Nr: 0105094	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for residuals of left hip surgery 
performed at a VA facility.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April to December of 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not support the finding that 
the veteran sustained additional left hip disability as a 
result of negligence or fault on the part of VA treatment 
providers.

3.  The veteran's initial claim for service connection for a 
back disorder was denied in an August 1990 rating decision; 
he was informed of this decision in September 1990 but did 
not respond within one year of such notification.

4.  Evidence associated with the claims file since the August 
1990 rating decision, while not previously of record, does 
not bear directly and substantially on the question of 
whether the veteran's current back disorder was incurred or 
aggravated by service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of left hip surgery 
performed at a VA facility have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  The August 1990 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence added to the record since the August 1990 rating 
decision is not new and material, and the veteran's claim for 
service connection for a back disorder has not been reopened.  
38 U.S.C.A. §§ 5107, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals
of left hip surgery performed at a VA facility.

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the record contains numerous VA medical records pertaining to 
the veteran's left hip.  There is no indication in the claims 
file that there are additional records relevant to this claim 
that have not yet been associated with the veteran's claims 
file.  Moreover, in a November 1999 hearing at the RO, the 
veteran testified that he did not have any other medical 
evidence regarding his left hip claim.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  But see generally Brown v. Gardner, 513 U.S. 115 
(1994) (for claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment); see also Karnas v. Derwinski, 1 Vet. App. at 
312-13.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from a disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2000).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

In this case, the veteran has asserted that VA treatment 
providers made errors when performing left hip surgery in 
1997, which has resulted in constant pain.  This contention 
is reflected in the testimony from the veteran's November 
1999 VA hearing.  

A review of the medical evidence of record reveals that VA x-
rays from June 1997 revealed severe degenerative joint 
disease of the left hip.  Subsequently, in August 1997, the 
veteran underwent a left total hip arthroplasty, which he was 
noted to have tolerated well.  While several subsequent VA 
treatment records indicate that the veteran's left hip 
replacement was healing well, he complained of left hip pain 
and popping in February 1998.  Radiographs from April 1998 
revealed interval osteolysis between the cement/bone 
interface on the femoral side of the left hip, and surgical 
revision was recommended.  As a result, in July 1998, the 
veteran underwent a revision of his left total hip 
arthroplasty at a VA facility, which he was noted to have 
tolerated without complications.  Subsequent VA treatment 
records from July and August of 1998 reflect that this 
revision was healing well.  

In May 1999, the veteran's VA treatment records were reviewed 
by a VA doctor. These records were summarized in a detailed 
statement, and the doctor noted that "the vast majority of 
hip replacement arthroplasty surgeries have provided long 
term comfort and satisfaction" and that there was no 
satisfactory explanation for the veteran's persistent 
discomfort.  In conclusion, the VA doctor stated that 
"[t]here is no evidence that the diagnostic evaluations, 
surgical decisions, surgical technical skills, or materials 
utilized were defective or negligent in their utilization in 
either the 1997 or 1998 [VA] surgical care provided for this 
veteran."
 
In this case, there is no medical evidence of record 
suggesting that the veteran's left hip disorder worsened as a 
result of VA treatment or surgery.  The only other evidence 
of record in support of the veteran's claim is his own lay 
opinion, described above.  However, the Board would point out 
that the veteran has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran sustained 
additional left hip disability as a result of negligence or 
fault on the part of VA treatment providers.  Therefore, the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for this disability must be denied.  
In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107). 

II.  Whether new and material evidence has been submitted to 
reopen a claim 
for service connection for a back disorder.

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an August 1990 rating decision, the Lincoln, Nebraska VARO 
denied service connection for a "back condition" on the 
basis that this disorder was not incurred in or aggravated by 
service or incurred within one year following service.  The 
Lincoln VARO noted that the veteran's January 1990 VA 
examination revealed spondylolisthesis with degenerative 
changes throughout the lower lumbar spine, but there was no 
evidence of treatment for a back disorder in the daily sick 
reports from his service period (his service medical records 
were determined to have been involved in a fire).  The 
veteran was notified of this decision in September 1990 but 
did not respond within one year of such notification.  As 
such, the August 1990 rating decision is final under 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000).  Therefore, 
the evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
the evidence added to the record since that decision. 

The Board has reviewed the record and observes that the 
evidence added to the record since the August 1990 rating 
decision includes photocopies of service records and VA 
treatment records dated from 1996 to 1999.  However, the 
available service records are entirely silent as to the 
veteran's claimed back disorder, and the VA treatment 
records, while containing x-ray evidence of a current back 
disorder, contain no opinions or other evidence suggesting 
that the veteran's back disorder was incurred or aggravated 
by service or incurred within one year following service.  

The only other new evidence of record is lay evidence, 
including the veteran's testimony from his November 1999 VA 
hearing.  However, the veteran has not been shown to possess 
the requisite level of medical expertise needed to offer a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

In short, the newly submitted lay evidence is "new" under 
VA laws and regulations, as it is not merely cumulative of 
evidence already of record.  However, this evidence does not 
bear directly and substantially on the question of whether 
the veteran's current back disorder was incurred or 
aggravated by service or incurred within one year following 
service.  In short, as no new and material evidence has been 
submitted, the veteran's claim for service connection a back 
disorder is not reopened.

Finally, the Board observes that, during his November 1999 VA 
hearing, the veteran indicated that he had not been seen by a 
doctor for his back disorder in 15 to 20 years; the 
implication is that he had been seen by a doctor for this 
disability at some point in time subsequent to service.  
However, the veteran also stated that that the last time he 
saw a doctor about his back was about a year and a half prior 
to the date of that hearing, but that the doctor did not say 
anything about his back.  The VA has not obtained records of 
any such treatment, and as the claim is not reopened, there 
is no duty to obtain such records.  See The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (relevant sections of which are to be codified 
at 38 U.S.C.A. § 5103A (f)) ("Nothing in this section shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 [of 
38 U.S.C.A.].").  Nevertheless, the VA does have a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence needed to complete his application for 
service connection when the VA is aware of the existence of 
relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In the present case, the veteran 
essentially needs competent medical evidence demonstrating 
that a current back disorder is related to an incident of his 
military service.



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for residuals of left hip 
surgery performed at a VA facility is denied.  

New and material evidence not having been submitted, the 
claim for service connection for a back disorder is not 
reopened.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 


